ME. JUSTICE BASWELL
(dissenting) :
I dissent.
Section 54-132, E.C.M. 1947, declares that a person who cultivates marijuana commits the offense of a criminal sale thereof. The vice of this statutory definition lies in precluding proof that the accused did not sell or transfer marijuana to others, *121but only grew it for Ms own use. Proof of cultivation is sufficient to convict without regard to proof of a sale or transfer to another.
Classifying cultivation as a sale and prohibiting proof to the contrary creates a conclusive presumption that one who grows marijuana sells it criminally. A presumption is “a deduction which the law expressly directs to be made from particular facts”, here a criminal sale from proof of cultivation. Section 93-1301-3, R.C.M. 1947. In the instant case, the presumption is made conclusive by definition of the crime:
“A person commits the offense of a criminal sale of dangerous drugs if he * * * cultivates * # # any dangerous drug * * *.”
The United States Supreme Court has expressed the test of constitutionality of such statutory presumptions in Tot v. United States, 319 U.S. 403, 63 S.Ct. 1241, 87 L.Ed. 1519, 1524:
“Under our decisions, a statutory presumption cannot be sustained if there be no rational connection between the fact proved and the ultimate fact presumed, if the inference of the one from proof of the other is arbitrary because of lack of connection between the two in common experience.”
TMs test of unconstitutionality fits like a glove in this case. There is no rational connection between the fact proved (cultivation of marijuana) and the ultimate fact presumed (the criminal sale of marijuana). The inference of sale from proof of cultivation is arbitrary because of lack of connection between the two.
Accordingly, I would affirm the district court in declaring the statute unconstitutional. In my view, it denies the defend.ant “due process of law” by its arbitrary and irrational classification of a “grower” as a “pusher” without regard to the facts of the individual case.